[Cite as State v. Palmer, 2012-Ohio-5939.]
                           STATE OF OHIO, JEFFERSON COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
V.                                               )           CASE NO. 11-JE-32
                                                 )
ATROPIN PALMER,                                  )                OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Jefferson County, Ohio
                                                 Case No. 04CR194

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           No brief filed

For Defendant-Appellant                          Atropin Palmer
                                                 #474-594
                                                 Southern Ohio Correctional Facility
                                                 P.O. Box 45699
                                                 Lucasville, Ohio 45699




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                 Dated: December 13, 2012
[Cite as State v. Palmer, 2012-Ohio-5939.]
DONOFRIO, J.

        {¶1}     Defendant-appellant Atropin Palmer appeals the Jefferson County
Common Pleas Court decision denying his pro se motion for a corrected sentence.
Palmer was seeking to have the trial court give him triple credit for the 83 days he
spent in jail prior to trial under the triple-count provision of R.C. 2945.71(E) governing
the time within which a criminal defendant must be brought to trial.
        {¶2}     In 2004, Palmer was convicted of aggravated burglary and escape
following a jury trial and sentenced to six years for aggravated burglary and four
years for escape, to be served consecutively. Palmer appealed his conviction and
sentence. This court affirmed his conviction, but reversed his sentence for the trial
court’s failure to make the then-required statutory findings to sentence Palmer to
consecutive sentences and remanded the matter for resentencing. State v. Palmer,
7th Dist. No. 04-JE-41, 2006-Ohio-749.
        {¶3}     After filing a direct appeal, Palmer filed a petition for post-conviction
relief with the trial court claiming ineffective assistance of trial counsel. The trial court
denied his petition and this court affirmed that decision. State v. Palmer, 7th Dist. No.
05JE47, 2006-Ohio-4606.
        {¶4}     Shortly after this court’s decision in his direct appeal reversing his
sentences but before resentencing, the Ohio Supreme Court issued its decision in
State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. Cognizant of the
Foster decision, the trial court again sentenced Palmer to six years for aggravated
burglary and four years for escape, to be served consecutively. This time, this court
affirmed the sentences. State v. Palmer, 7th Dist. No. 06-JE-20, 2007-Ohio-1572.
        {¶5}     In 2008, Palmer filed another petition for postconviction relief. The trial
court denied Palmer's petition as untimely, not subject to a late-filing exception,
successive and otherwise already addressed in the trial court's judgment resolving
his first post-conviction petition. This court affirmed. State v. Palmer, 7th Dist. No. 08
JE 18, 2009-Ohio-1018.
        {¶6}     On November 1, 2011, Palmer filed a pro se motion to correct his
sentence arguing that he did not receive proper jail time credit. Back on November
                                                                                  -2-


24, 2004, when the trial court originally sentenced Palmer, it gave him credit for 83
days served in jail. Now, approximately seven years after his conviction and original
sentence, Palmer argued to the trial court that he was entitled to triple that amount
under the triple-count provision contained in R.C. 2945.71(C), governing speedy trial
rights. The trial court overruled the motion and this appeal followed.
        {¶7}   Palmer’s sole assignment of error states:

               As a result of the Trial Court denying Appellants [sic] his
        statutory time for bringing him to preliminary hearing and trial, receive
        three days credit toward each that he is held in jail in lieu of bail on the
        pending chargs [sic].

        {¶8}   When entering a judgment of conviction, the sentencing court is
required to calculate, and then specify, the total number of days the defendant has
been confined for any reason arising out of the offense for which they have been
convicted. R.C. 2949.08(B) and 2929.12; State ex rel. Corder v. Wilson, 68 Ohio
App.3d 567, 572, 589 N.E.2d 113 (10th Dist.1991). “The jailer or the department of
rehabilitation and correction must then apply the court’s factual determination of jail-
time credit to reduce the defendant’s sentence.” State v. Weaver, 1st Dist. No. C-
050932, 2006-Ohio-5072, at ¶8, citing R.C. 2949.08(C) and 2967.191.
        {¶9}   R.C. 2945.71 governs the time within which a defendant must be
accorded a preliminary hearing or brought to trial. For purposes of computing the
time within which a defendant must be brought to trial, R.C. 2945.71(E) provides that
for a defendant being held in jail in lieu of bail, each day is to be counted as three
days.
        {¶10} Palmer argues that R.C. 2945.71(E)’s triple-count provision entitles him
to triple the amount of jail time credit the trial court gave him. However, as indicated,
the triple-count provision of R.C. 2945.71(E) applies only to the calculation of time
within which a criminal defendant must be brought to trial. It does not apply to the
calculation of jail time credit. Therefore, contrary to Palmer’s argument, he is not
                                                                                -3-


entitled to triple the amount of jail time credit under this provision.
       {¶11} Accordingly, Palmer’s sole assignment of error is without merit.
       {¶12} The judgment of the trial court is hereby affirmed.

Vukovich, J., concurs.

DeGenaro, J., concurs.